Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     BROWARD DIVISION

                                  CASE NO.:

 REINIER FUENTES,

         Plaintiff,

 v.

 CLASSICA CRUISE OPERATOR LTD., INC.,
 a Foreign Profit Corporation,

       Defendants.
 ______________________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, REINIER FUENTES, by and through the undersigned attorney, hereby files this

 Complaint for Damages and Demand for Jury Trial and sues Defendant, CLASSICA CRUISE

 OPERATOR LTD., INC. (“CLASSICA CRUISE OPERATOR”), and alleges as follows:

                                     GENERAL ALLEGATIONS

         1.       This is an action seeking damages in excess of seventy-five thousand dollars

 ($75,000.00), exclusive of interest, costs, and attorneys’ fees.

         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 and § 1333.

 Further, this matter is being filed in the United States District Court for the Southern District of

 Florida located in Broward County, Florida, as required by the forum selection clause contained within

 the Cruise Ticket Contract issued by Defendants. Upon information and belief, Defendant is in

 possession of a copy of the subject Ticket Contract.

         3.       At all material times hereto, REINIER FUENTES was a resident of Miami-Dade

 County, Florida.




                                                      1
Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 2 of 6



         4.      Defendant, CLASSICA CRUISE OPERATOR, is incorporated in the Bahamas, has

 a principal place of business in New York, and is authorized to do and does business in Florida.

         5.      Defendant, at all times material hereto, personally or through an agent:

                 a. Operated, conducted, engaged in or carried on a business venture in this state

                       and/or county or had an office and/or agency in this state and/or county;

                 b. Was engaged in substantial activity within this state; and/or

                 c. Operated vessels in the waters of this state; and/or

                 d. Committed one or more of the acts stated in Florida Statutes, §§ 48.081, 48.181 or

                       48.193; and/or

                 e. The acts of Defendant set out in this Complaint occurred in whole or in part in

                       this county and/or state.

         6.      Defendant was engaged in the business of providing to the public, and to REINIER

 FUENTES in particular, vacation cruises aboard its vessels for compensation.

         7.      All conditions precedent for filing and maintaining this action have been fulfilled, have

 been waived, or do not apply.

         8.      At all times material hereto, Defendant owned, operated, maintained, managed,

 and/or controlled the cruise ship Grand Classica.

         9.      Defendant is vicariously liable for the acts and/or omissions of its employees, agents,

 and independent contractors through the doctrine of respondeat superior.

         10.     On or about May 13, 2018, REINIER FUENTES was a fare-paying passenger aboard

 the Grand Classica.

         11.     On or about May 13, 2018, REINIER FUENTES was standing in line with his

 pregnant wife and other passengers waiting to disembark the vessel. While REINIER FUENTES was

 standing in line, a male passenger, believed to be Clynt S. Hadley, and other male passengers became




                                                     2
Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 3 of 6



 unruly and disruptive. Upon information and belief, these passengers were intoxicated and/or under

 the influence of alcohol and/or drugs.

         12.     The behavior of Clynt S. Hadley and his companions went on for several minutes and

 began to escalate. Despite this disruptive, unruly, and aggressive behavior that clearly presented a

 danger to other passengers, Defendants’ employees and security personnel did not intervene or

 attempt to diffuse the situation. Instead, Defendants’ employees and security personnel allowed the

 unruly and disruptive behavior to continue and to escalate.

         13.     While he was waiting in line to disembark, REINIER FUENTES was confronted by

 Clynt S. Hadley and/or the other passengers. Clynt S. Hadley called REINIER FUENTES a racial

 slur and then punched REINIER FUENTES in the face without provocation. Two of Clynt S.

 Hadley’s companions thereafter tackled REINIER FUENTES to the ground.

         14.     As a result of this incident and Defendant’s failure to have reasonable security

 measures in place, REINIER FUENTES sustained serious injuries, including, but not limited to, a

 fractured elbow.

                                            COUNT I
                                          NEGLIGENCE

         Plaintiff hereby adopts and incorporates paragraphs 1 through 14 as if fully set-forth herein,

 and alleges as follows:

         15.     At all times material hereto, CLASSICA CRUISE OPERATOR had a duty to use

 reasonable care under the circumstances, and to maintain and operate its vessel in a reasonably safe

 condition and manner. CLASSICA CRUISE OPERATOR also owed a duty to warn of all dangers of

 which it knew or should have known.

         16.     Additionally, at all times material hereto, CLASSICA CRUISE OPERATOR owed a

 duty to provide reasonable security measures for the safety of all passengers onboard, including

 REINIER FUENTES.



                                                    3
Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 4 of 6



        17.     Moreover, CLASSICA CRUISE OPERATOR had the duty to deter and prevent

 reasonably foreseeable violent/criminal acts from occurring on the vessel through the use of

 reasonable security measures.

        18.     CLASSICA CRUISE OPERATOR breached the aforementioned duties of care owed

 to REINIER FUENTES in the following ways:

                a. Failing to reasonably and properly train security personnel to handle unruly,

                     disruptive, and/or intoxicated passengers;

                b. Failing to reasonably and properly train security personnel to identify and handle

                     security threats;

                c. Failing to have adequate security measures in place on the subject cruise;

                d. Failing to have adequate security to prevent physical assaults of passengers;

                e. Marketing the subject vessel as a safe environment with dedicated security

                     personnel but failing to provide same;

                f. Failing to warn Plaintiff of the danger of being physically assaulted while onboard

                     the vessel;

                g. Failing to have sufficient surveillance cameras on board the ship;

                h. Failing to provide an adequate security presence on the vessel in order to deter

                     criminal activity;

                i.   Failing to adopt and implement reasonable security measures to prevent physical

                     assaults;

                j.   Failing to properly respond to and prevent the incident in question;

                k. Failing to promulgate and/or enforce policies and/or procedures designed to

                     prevent passengers from physically assaulting other passengers onboard the vessel;

                l.   Failing to use reasonable care under the circumstances; and




                                                    4
Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 5 of 6



                 m. Other acts of negligence to be discovered throughout discovery.

         19.     As a direct and proximate result of the aforementioned negligence of CLASSICA

 CRUISE OPERATOR, REINIER FUENTES was injured, suffered physical impairment and/or

 disability, mental anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation

 of pre-existing conditions, inconvenience, permanent disability, loss of earnings and/or wages, loss of

 earning potential, and incurred the costs of reasonable and necessary medical expenses for the

 treatment of his injuries. These losses and injuries are permanent and continuing in nature, and

 REINIER FUENTES will continue to suffer them in the future.

         WHEREFORE, Plaintiff, REINIER FUENTES, hereby demands judgment for damages

 against Defendant, CLASSICA CRUISE OPERATOR LTD., INC., in excess of the minimal

 jurisdictional limits of this Court, as well as pre-judgment and post judgment interest, and the costs of

 bringing this action, and further demands trial by jury.




                                                      5
Case 0:19-cv-60883-WJZ Document 1 Entered on FLSD Docket 04/03/2019 Page 6 of 6



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 3, 2019, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF and served the Registered Agent for CLASSICA

  CRUISE OPERATOR LTD., INC. in Plantation, Florida.


                                           FLANAGAN PERSONAL INJURY &
                                           WRONGFUL DEATH LAW FIRM, P.A.
                                           Counsel for Plaintiff
                                           2 Alhambra Plaza, Suite 620
                                           Coral Gables, Florida 33134
                                           Tel: (305) 638 – 4143
                                           Fax: (305) 397 - 2636

                                    By:    /s/ Lauren DeFabio Flanagan
                                           Michael T. Flanagan, Esq.
                                           Fla. Bar No.: 0091072
                                           Primary E-mail: mtf@Florida-Justice.com
                                           Sec. E-mail: mtfassistant@Florida-Justice.com
                                           Lauren DeFabio Flanagan, Esq.
                                           Fla. Bar No.: 84121
                                           E-mail: ldf@Florida-Justice.com




                                               6
